SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

70
CA 11-01679
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND GORSKI, JJ.


XIAO XIA ZHANG, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

HERBERT E. WILLIS, DEFENDANT-APPELLANT.


JUSTIN S. WHITE, WILLIAMSVILLE, FOR DEFENDANT-APPELLANT.

R. THOMAS BURGASSER, PLLC, NORTH TONAWANDA (HELENE DIPASQUALE OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered March 23, 2011. The order, among other
things, denied defendant’s application to vacate a default judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:    January 31, 2012                    Frances E. Cafarell
                                                Clerk of the Court